Title: James Madison to W. S. Nicholls, 2 September 1830
From: Madison, James
To: Nicholls, W. S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 Sepr. 2. 1830
                            
                        
                        I inclose $310 in order to extinguish the debt on my note in yr. hands. according to my data, a few dollars
                            will be left, after satisfying the note. In that case please hand them to Mr. N P. Trist in the Dept. of State. Should I
                            mistake the balance due on the note, and the remittance be deficient, it shall be made up on an intimation to that effect.
                            Please to inclose my note by the mail as a discharged one With friendly respects
                        
                        
                            
                                J M
                            
                        
                    